Order entered December 4, 2012




                                          In The


                                 i t itt of           at
                                    No. 05-12-01479-CV

              MESQUITE INDEPENDENT SCHOOL DISTRICT, Appellant

                                            V.

                             TOMASA MENDOZA, Appellee

                      On Appeal from the ll6th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-09131-F

                                         ORDER
       The Court has before it appellant’s November 28, 2012 unopposed motion for extension

of time to file its brief. The Court GRANTS the motion and ORDERS appellant to file its brief

by Dec, ember 17, 2012.




                                                 MOLLY
                                                 JUSTICE